Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group III (claims 5-7 (directed to co-grafting) and 8-11) and Parkinson’s disease/essential tremor in the reply filed on March 3, 2021 is acknowledged. 
Claims 1-12 are pending. Claims 1-4, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2021. 
3.	Claims 5-11 are pending and under examination with respect to co-grafting ventral midbrain-derived astrocytes (VM-astrocytes) and dopamine neural progenitor cells (DA-NPCs) in vivo and Parkinson’s disease/essential tremor in this office action.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: There is no subject recited for the step of co-grafting in vivo in the method for differentiation. For examination purposes, claims 5-7 that are directed to co-grafting the claimed ventral midbrain-derived astrocytes (VM-astrocytes) and dopamine neural progenitor cells (DA-NPCs) are interpreted as a method for differentiation into dopamine neurons in vivo comprising co-grafting VM-astrocytes and DA-NPCs into a subject.
Claim 9 is indefinite because the term "overexpressed” recited in claim 9 is a relative term which renders the claim indefinite.  The term "overexpressed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “overexpressed”. Since the metes and bounds are unknown, a skilled artisan ca not envision what would be considered as “overexpressed” as recited in the claim. Thus the claim is indefinite. 


Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a subject which provides an in vivo environment for neuronal differentiation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). There is no subject recited in the claims 5-7 for the step of co-grafting in vivo.  Claims 5-7 that are directed to co-grafting the claimed VM-astrocytes and DA-NPCs in a method for differentiation into dopamine neurons in vivo require a subject for the step of co-grafting in order for differentiation of dopaminergic neurons from DA-NPCs together with VM-astrocytes in view of paragraph [0105] of the instant specification. The claims are not enabling without a subject in an in vivo environment for differentiation of dopaminergic neurons from dopamine neural progenitor cells together with astrocytes. 

6.	Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first reducing neuronal cell death, promoting neuronal survival and differentiation of dopaminergic neurons from ventral midbrain neural progenitor cells (VM-NPCs) together with ventral midbrain-derived astrocytes (VM-astrocytes), and alleviating motor function deficits impairment in Parkinson disease (PD) after administering the claimed composition comprising VM-astrocytes and DA-NPCs to a subject suffering from PD, does not reasonably provide enablement for a method for treating a neurodegenerative disorder, including preventing and curing PD and other recited neurodegenerative diseases by administering to the subject the claimed composition as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not enable the invention of claims 8-11 that is directed to a method of prevention and curing.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.

Applicant is not enabled for a method of preventing a person from getting a neurological diseases including PD and other recited neurodegenerative diseases. Based on paragraph [0120] of the specification and the Collins Cobuild-English online dictionary, the claimed method encompass a method of prevention and curing a neurodegenerative diseases including PD and other recited neurodegenerative diseases. 
[0120] The "treatment" used herein refers to all actions involved in preventing, alleviating or beneficially changing clinical situations related to a disease. In addition, the treatment may refer to an increased survival compared with an expected survival rate when untreated. The treatment includes a preventive means in addition to a therapeutic means.

However, neither the specification nor the prior art provides guidance as to how to prevent a person from getting a defined or undefined neurodegenerative disorder including PD and other recited neurodegenerative diseases caused by any possible 
Further, the specification fails to provide sufficient guidance to enable one of skill in the art to practice the full scope of the claimed invention without undue experimentation because of the complexity and unpredictability of the diseases and st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). 
Each type of animal models of neurodegenerative diseases only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Applicant obviously intended to treat all forms of neurodegenerative diseases by using the claimed DA-NPCs and VM-astrocytes. However, the specification fails to provide a well-established correlation among different forms of neurodegenerative diseases caused by different mechanisms. 
While the skill level in the art is high, the level of predictability is low. For example, the molecular mechanisms underlying cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107). The specification provides insufficient guidance to demonstrate that administration of the claimed DA-NPCs and VM-astrocytes can treat cognitive dysfunction or dementia in AD because neuronal loss is not the only cause of cognitive dysfunction or dementia in AD. Several factors and genes are involved in pathogenesis of AD including ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in  as described in the instant case could only be used for screening for inhibiting the formation of A but not for evaluating the generation of A by the effects of -and -secretase, which is another molecular mechanism for the pathogenesis of AD (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8). The specification fails to establish that different forms of neurodegenerative diseases including different forms of AD or other recited neurodegenerative diseases caused by different mechanisms can be treated by the same drugs or same conditions or have the same effects in response to the same drugs. Thus, it is unpredictable whether one treatment for one specific disorder can be applied to another disorder, indicating undue experimentation is required by a skilled artisan while practice the claimed invention. 
Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, and the current status of the prior art, undue experimentation would be required of a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating including preventing and curing . 
	
	
	
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arenas et al. (US7465582, issued Dec 16, 2008, priority Nov 9, 2000).
Claims 5, 7-8 and 10-11 are drawn to methods for differentiation into dopamine neurons by  co-grafting the claimed VM-astrocytes and DA-NPCs in a subject in vivo and methods of  treating a neurodegenerative disorder including PD comprising 
Arenas et al. (US7465582) teaches methods of inducing dopaminergic neurons or treating neurodegenerative diseases including Parkinson’s disease, comprising transplanting or implanting a composition comprising type I astrocytes of the ventral mesencephalon co-cultured with dopaminergic neural progenitor cells of midbrain  ventral neural stem cell or neural progenitors cell that overexpresses Nurr-1 (see col. 16, lines 34 to col. 18, line 14; col. 20, lines 24 to col. 22, line 40; col. 22, line 42-col. 23, line 27; col. 23-24, claims 1-12). Dopaminergic neural progenitor cells of midbrain  ventral neural stem cell or neural progenitors cell overexpresses Nurr-1 are co-cultured with type 1 astrocytes (see col. 17, lines ). Arenas teaches the ratio of the cell numbers mixed of 1: 2-4, (2.5-5x104: 1x105) which is within the limitation 1:1.5-3 (col. 15, lines 30-60) Thus, claims 5, 7-8 and 10-11 are anticipated by Arenas et al. (US7465582).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over [ Arenas et al. (US7465582) in view of Wagner et al. (Nat. Biotech. 1999; 17:653-659) and Oh et al. (EMBO Mol. Med. 2015; 7:510-525).
Arenas is set forth above but fails to teach that astrocytes overexpress Nurr1 and Foxa2 as in claims 6 and 9.
While Arenas does not teach that astrocytes overexpress Nurr1 and Foxa2, Wagner et al. and Oh et al. teach these limitations and provide motivation and an expectation of success. In particular, Wagner et al. teach that induction of a ventral 
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Wagner et al. and Oh et al. with the teaching of Arenas to overexpress Nurr1 and Foxa2 in astrocytes in the method of Arenas to treat Parkinson’s diseases or inducing dopaminergic neuron differentiation with an expectation of success because Wagner and Oh have taught that induction of a ventral mesencephalic (VM-mid brain) dopaminergic phenotypes requires the overexpression of Nurr1 and factors derived from local type astrocytes and the combined effects of overexpression of Nurr1 and Foxa2 can provide promising effects for PD therapy, and Arenas has taught treating neurodegenerative diseases including PD or inducing VM dopaminergic neuron differentiation in vivo by administering a composition comprising VM-derived astroctyes and dopaminergic progenitor cells or co-grafting VM-derived astroctyes and dopaminergic progenitor cells in vivo. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield 


Conclusion

10.	NO CLAIM IS ALLOWED.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Chang-Yu Wang
June 15, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649